On motion for rehearing and to transfer the cause to Austin for argument. The judgment herein was affirmed at a former day of this term. Now appellant files a motion for a rehearing, and another motion to transfer the motion for rehearing to the Austin term of this court, because there is not sufficient time left at this term to hear oral argument on said motion for rehearing. Rule No. 14 of the Supreme Court provides that argument on motions for rehearing shall be confined to brief explanation of the grounds in the motion, so as to make them intelligible to the court, with a reference to the statutes and decisions thereto, unless further argument is requested by the court. Upon submitting a motion, counsel have the right to make this brief explanation, etc., but no right to enter upon an argument upon the motion unless invited by the court. We have deemed it proper to make these observations in order to call the attention of the profession to the rule. We will in the future strictly enforce this rule. The motion to transfer the cause to Austin is refused. The motion for rehearing, having no merit in it, is also overruled.
Motion overruled.